Emery, J.
This was an action by an indorsee against the indorser of a promissory note. At the maturity of the note, payment was duly demanded of the maker, and was refused, and notice thereof was seasonably sent to the defendant indorser. The defendant makes but two objections to the notice. First, that it did not state who were the other indorsers of the note. Second, that it misstated the amount of the note.
The defendant, however, does not show that he was in the least misled or confused by the omission, or by the mistake. On the contrary it clearly appears that he understood the notice to refer to the note in suit. He was, therefore, fully informed of the dishonor of this note and that the holder looked to him for payment. This was sufficient to fix his liability. Cayuga Co. Bank v. Warren, 1 N. Y. 413. Exceptions overruled.
Libbey, Foster, Haskell and Whitehouse, JJ., concurred.
Peters, C. J., did not sit.